EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shelly Cermak on 12/23/2021.
The application has been amended as follows: 

Claims
1. (Currently Amended) — A food for improving intestinal environment, comprising a combination of
(1) γ-polyglutamic acid or a composition comprising γ-polyglutamic acid, and
(2) oligosaccharide or a composition comprising oligosaccharide, 
wherein the oligosaccharide is at least one selected from the group consisting of fructo-oligosaccharide, coffee bean manno-oligosaccharide, isomalto-oligosaccharide or galacto-oligosaccharide, wherein the γ-polyglutamic acid is a polymer in which about 30 to about 5000γ-polyglutamic acid (oligosaccharide : γ-polyglutamic acid) is 1: 0.1 - 3.
2. (Original) The food according to claim 1, wherein the composition comprising oligosaccharide is in a liquid form.
3. (Original) The food according to claim 2, wherein the composition comprising oligosaccharide in a liquid form is a liquid. 

5. - 7. (Cancelled)
8. (Currently Amended) The food according to claim 1, wherein γ-polyglutamic acid is present at 0.1 - 20 g, per day for an adult (body weight 60 kg).
9. (Currently Amended) The food according to claim 1, wherein  present at 0.1 - 20 g, per day for an adult (body weight 60 kg).
10. (Currently Amended) A method for improving intestinal environment, comprising administering to a subject in need thereof a combination of
(1) γ-polyglutamic acid or a composition comprising γ-polyglutamic acid, and
(2) oligosaccharide or a composition comprising oligosaccharide, 
wherein the oligosaccharide is at least one selected from the group consisting of fructo-oligosaccharide, coffee bean manno-oligosaccharide, isomalto-oligosaccharide or galacto-oligosaccharide, wherein the γ-polyglutamic acid is a polymer in which about 30 to about 5000 γ-polyglutamic acid (oligosaccharide : γ-polyglutamic acid) is 1: 0.1 - 3.
11. (Original) The method according to claim 10, wherein the composition comprising oligosaccharide is in a liquid form.
12. (Original) The method according to claim 11, wherein the composition comprising oligosaccharide in a liquid form is a liquid.
13. (Original) The method according to claim 11, wherein the composition comprising oligosaccharide in a liquid form is a drink comprising oligosaccharide.

17. (Currently Amended) The method according to claim 10, wherein γ-polyglutamic acid is present at 0.1 - 20 g, per day for an adult (body weight 60 kg).
18. (Currently Amended) The method according to claim 10, wherein  present at 0.1 - 20 g, per day for an adult (body weight 60 kg).
19. (Previously presented) The food of claim 1, wherein said (1) and (2) are contained in one preparation, and the preparation is in a form selected from the group consisting of powder, granule, fine granule, tablet, hard capsule, soft capsule, liquid, solution, suspension, milky liquid, liquid seasoning, liquid sweetener, drink, jelly, pudding, yogurt, candy, and chewing gum.
20. (Previously presented) The food of claim 1, wherein said (1) and (2) are separately prepared and used in combination, wherein said (1) is a γ-polyglutamic acid or a composition containing γ-polyglutamic acid, and said (1) is in a form selected from the group consisting of powder, granule, fine granules, tablet, hard capsule, soft capsule, liquid, solution, suspension, milky liquid, drink, jelly, pudding, yogurt, candy, or chewing gum, and wherein said (2) is an oligosaccharide or a composition containing an oligosaccharide, and said (2) is in a form selected from the group consisting of powder, granule, fine granules, tablet, hard capsule, soft capsule, liquid, solution, suspension, milky liquid, liquid seasoning, liquid sweetener, drink, jelly, pudding, yogurt, candy, and chewing gum.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicant’s responses filed on 11/18/2021 and 12/8/2021, in which claim 10 is amended to change the scope and breadth of the claims and claims 19 and 20 are newly added. 
In view of the Examiner’s amendment above, claims 5, 6, 14 and 15 are canceled. Claims 1-4, 8-13 and 17-20 are pending in the instant application and are found to be allowable.
Priority
This application is a continuation of the National Stage Application of PCT/JP2018/037395, filed on 10/5/2018.  The instant application claims foreign priority to JP 2017-195311 filed on 10/5/2017. Acknowledgment is made of applicant's claim for 

Information Disclosure Statement
The information disclosure statement (IDS) dated 11/18/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Withdrawn Rejections
All rejection(s) of record for claim(s) 5, 6, 14 and 15 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s response, filed on 11/18/2021 and 12/18/2021, with respect to the rejection of claims 1-4, 8-13 and 17-18 under 35 U.S.C. 103 as being unpatentable over Takemura et al. (JP 2005185270 A, 2005), as evidenced by Tanimoto et al. (Biosci. Biotechnol. Biochem., 2001), in view of Furuta et al. (US 2005/0019388), has been fully considered and is persuasive.  None of the cited references, alone or in combination, disclose or suggest the claimed ratio of oligosaccharide:polyglutamic acid, nor do they teach or suggest the claimed oligosaccharides. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623